Title: From John Adams to Boston Patriot, 25 November 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, Nov. 25th, 1809.
				
				AMSTERDAM, May 23, 1781—wrote to Dr. Franklin: I have the honor of your letter of the 19th, with its enclosures and thank your excellency, for the pains you have taken to communicate the news from America: which can scarcely be called bad, though Gen. Green lost the field. I had before received and published in the Amsterdam Gazette, the same accounts.—The gazetteers are so earnest after American news, that I find it the shortest method of communicating the American newspapers to all.I have received from congress, their resolution of 3d January, 1781, to draw bills upon me in favor of Lee and Jones, at six months sight for the full amount of the balance due on the contract made with them, for a quantity of cloathing for the army.—I have also a letter from Mr. Gibson, of the Treasury office, of January the 28th, which informs me that the amount of Jones’ and Lee’s account, is sixteen thousand, two hundred and forty four pounds, one shilling sterling.I have just received from Gottenburg the enclosed letters, one to your excellency, and one to Mr. Jay. I received both unsealed, with a direction to take copies. I have put my own seal upon that to your excellency, and request the favor of you to put yours upon that to Mr. Jay, and to convey it in the safest manner. It contains matter of great importance which ought to be carefully concealed from every eye but yours and Mr. Jay’s: for which reason I should be cautious of conveying it, even with the despatches of the Spanish Ambassador, especially as there are intimations in Mr. Lovell’s letter of too much curiosity with regard to Mr. Jay’s despatches, and as Mr. Jay himself complains that his letters are opened. I hope this instruction will remove all the difficulties with Spain, whose accession to the treaty (with France) would be of great service to the reputation of our cause in every part of Europe.It seems to me, of vast importance to us, to obtain an acknowledgment of our independence from as many other sovereigns as possible, before any conferences for peace shall be opened; because, if that event should take place first, and the powers at war with Great Britain, their armies, navies, and people weary of the war and clamoring for peace, there is no knowing what hard conditions may be insisted on from us, nor into what embarrassments, British art and obstinacy may plunge us.By the 10th article of the treaty of alliance, the contracting parties agree to invite or admit other powers who may have received injuries from Great Britain to accede to that treaty. If Russia and the northern powers, or any of them should be involved in the war in support of the Dutch, would it not be a proper opportunity for the execution of this article? or, why would it not be proper now to invite the Dutch?I have the honor to inclose a memorial to their High Mightinesses. My mission is now a subject of deliberation among the regencies of the several cities, and the bodies of nobles, who compose the sovereignty of this country. It is not probable that any determination will be had soon. They will probably first confer about it, with Russia and the northern powers. If these come into the war, perhaps, nothing will be done, but in concert with them. But if these should not engage in the war, this republic, I think, will readily accede to the treaty of alliance between France and America; for all ideas of peace with England are false and delusive. England will make peace with the Dutch upon no other condition, than their joining her in the war against all her enemies, which it is impossible for them to do, even if their inclinations were that way, which they are not. The public voice here is now well decided against England.I have the honor to be much of your excellency’s opinion, respecting duties. I mentioned Tobacco to shew what duties America was able to bear. Whatever sums a people are able to bear, in duties upon exports or imports upon the luxuries, conveniences, or necessaries of life, they are undoubtedly able to raise by a dry tax upon polls or estates, provided it is equally proportioned. Nay more, because much of the expense of collection and guarding against frauds, is saved.Our countrymen are getting right notions of revenue, and, whenever these shall become general, there can be no difficulty in carrying on the war.”Amsterdam, May 23, 1781,—wrote to Congress: I am earnestly desired to transmit the enclosed papers to congress. I know not whether it is in the power of congress to afford any relief to the owner of the vessel captured, recaptured and sold; but the appointment of a committee to consider and enquire; and an answer shewing the reasons why relief cannot be given, if the case should be found such, would have a good effect here. It does not appear by the papers, to what part of the United States the privateer belonged. If the owner should receive and give me information of it, I shall have the honor to transmit it.Amsterdam, May 24, 1781—wrote to Joshua Johnson, Esq. at Nantes: “I have received your obliging letter of May 8th, with the newspapers enclosed, for which, please to accept my thanks. The English meet a warm reception at the southward, where they have already had reason and will have more to repent of their rashness. I congratulate you upon the accession of Maryland to the confederation, and upon the general good prospect of affairs. Our country rises superior to all her difficulties, and I
hope in another year to see her shine. Will you please to transmit the inclosed letters to congress by the first opportunity, and present my compliments to your good family and all the good Americans in Nantes.”Amsterdam, May 24, 1781, wrote to Congress: “A proposition of very great consequence, has been made in the Assembly of the States of Holland, by the city of Amsterdam. It is conceived in these words:The gentlemen the Deputies of the City of Amsterdam, have, by the express orders of the gentlemen their principals, represented in the Assembly; that the venerable Magistrates had flattered themselves, that they should see the effects of the efforts attempted for some time by the admiralties to put to sea a quantity of vessels of war capable of protecting the commerce and the navigation of the inhabitants of this State, or at least some branches of them: that the gentlemen their principals had had reason to be confirmed in their expectation, above all, when they were informed, that a number sufficiently considerable of vessels of war, provided with things necessary, were ready to put to sea, and that orders had been positively given upon this subject: but to their extreme astonishment, they had learned sometime after, that the officers who commanded the said vessels, upon the point of executing the said orders, had given notice that the want of stores, provisions and victuals, put them out of a condition to obey the said orders. That the gentlemen their constituents, having considered, that not only this want of stores, &c. ought not to have existed, but that it might have been seasonably obviated, they had been so struck with this unexpected delay, in an affair which they judged of the last importance to this country, especially on account of certain particular circumstances, that they could not refrain from declaring freely, that they had lawful reasons to fear that such inactivity, left little hope of seeing effected a protection, which is of the last necessity, for the commerce and navigation, the total interruption of which cannot fail to occasion a great dearness, and to bring on very soon a most sensible scarcity; without speaking of the impossibility of striking blows to an enemy, who has for five months, attacked this State by an unjust war, and has already rendered himself master by surprise of a great number of rich vessels of war and merchant ships, and of some of our distant possessions.That the gentlemen the principals, in virtue of these reasons, and of others not less pressing, have judged that they could not longer delay to lay before the eyes of the members of the Assembly of your Noble and Grand Mightinesses, in a manner the most pressing and the most lively, the terrible consequences which this deplorable state of things, makes them apprehend for their dear country.That the Powers of the North, with whom the republic has entered into alliance, and from whom she has sufficient reasons to expect succours, have marked more than once, their astonishment at our inactivity, and at the affected tranquillity, with which the republic suffers all the insults of her enemy, without making the least preparation to repel them. That, from time to time, advices have come from our Ambassadors Extraordinary to the Court of Petersburg that we had not to expect, either from that court or from her allies, succours, but in proportion to the efforts, which the republic should make on her part.That these things have appeared, to the gentlemen the principals, of so great importance, and of so extensive consequence, that it is more than time that this Sovereign Assembly pass, as soon as possible, to a scrupulous examination of the true causes of such inactivity; that she cause to be given, instructions and an explanation of the state of defence of the country, relative to the necessary orders which she has given; that she obtain information concerning the reasons of the extreme sloth and lukewarmness, with which they proceed to the protection of the country, against an enemy formidable especially for his activity; and concerning the means which we ought to employ, to shut up the source of these evils and make them disappear.That the gentlemen the constituents, have desired to put themselves out of the reach of all reproach from the inhabitants of this country, whose total ruin advances with rapid strides, and who to this day, have not ceased to pour out with joy, into the public treasury, the imposts and taxes, which we have imposed on them, demanding in return, with the greatest justice, to be protected by the fathers of the country. To this end, and to ward off, as much as is in their power, the ruin of this republic, formerly so flourishing and so respected by its neighbors, they have charged in the manner the most express, their Deputies to the States, to insist, in the strongest manner, that we proceed to the forementioned examination; and that, on the part of this Province, things be directed in the generality, in such a manner, that we demand as soon as possible, to enter into negociation with the Court of France which has not ceased to give us such numerous and shining marks of her good will, and of her inclination to succour us against the common enemy, and has already shewn us, by the effects, that her offers of service do not consist in vain words, to deliberate with this court, concerning the manner in which it will be convenient and practicable to act, by communicating to each other, the reciprocal plans of operation, which we may attempt during this summer.That at the same time, it is not convenient to neglect to instruct our ministers at the Courts of Russia, Sweden and Denmark, of the state of things in this country, and of the means of defence, which the republic puts in motion; with express orders, to make without relaxation, to the said courts, pressing and redoubled instances, to send us a large number of vessels of war, well equipped, to which at least, one of them, has already shewn herself disposed; representing to them at the same time, in a pressing manner, the present necessity of sending us, conformably to the stipulation lately concluded and ratified, as soon as possible, the succours promised in the said convention.That besides the propositions, which we have pointed out, and from the success of which, the gentlemen the constituents promise themselves all sorts of advantages, the venerable Magistrates are still in the opinion, that this State, although abandoned to itself against all expectation and all hope does not cease to have numerous and sufficient resources, not to consider its defence as absolutely desperate; for it is very true, that after the enjoyment of a long peace, the first alarm of a war, and of an unforeseen attack, may at first, throw men’s minds into terror, disorder and consternation: but it is not less true, that the riches and resources of the nation in general, having received a considerable increase, by the enjoyment of the fruits of this peace, the supreme government finds itself, by employing them in a useful and salutary manner, in a condition, to make head, for a long time against an enemy, already exhausted by a long and expensive war, and to take so good measures, that we may force her to renew an honorable and advantageous peace.In fine, the gentlemen the said Constituents are of opinion, that, to give a ready effect to the resolutions tending to the said objects, and which may serve for the protection of the State, and of its establishments in the other parts of the world, and to discuss the resolutions with all the secrecy requisite, there be formed by the Lords, the States, a committee of some gentlemen of the respective Provinces, giving them the power and instructions necessary, to labour, conjointly with his Highness, the Prince Hereditary Stadtholder, to contrive, prescribe and put in execution, all the measures which shall appear the most proper and the most convenient, to the end, that we may under the benediction of God Almighty, repair the past, and wash out the shame and the dishonor, with which this republic is stained in the eyes of foreigners, and by a vigorous defence of the country, and of all which it holds most dear and precious, to maintain it in the advantages of a liberty purchased so dear, against all further evils and calamities.Finally, the gentlemen, the said Deputies, find themselves moreover, expressly charged, to cause to be laid in the records of Holland, the said proposition for the apology and the discharge of the gentlemen their Constituents,
and to insist, in all the ways possible, that we take in this regard prompt resolutions whereof we may see the effects; in the view of accomplishing their salutary designs to pray in the manner the most earnest and pressing, the other members to labour to obtain in favor of this proposition, the suffrages of the gentlemen their Principals, to carry it into the approaching Assembly.”Thus ends this manly address, in which, there is the appearance of the old Batavian spirit. In my excursions, through the various parts of this country, I have found the eyes of all parties turned towards Amsterdam; and all true patriots said that the salvation of the nation depended upon the firmness of that city. There has been, indeed, in Amsterdam, an appearance of feebleness and irresolution; but it has stood its ground.The presentation and publication of my Memorial to the States General which was more universally and highly applauded, than was expected by me or any one else, furnished the regency of the city, an opportunity to discover the general sense and the public voice: and they have not failed to take an early advantage of it. They have not mentioned a treaty with America, the reason of which omission was, that this subject was already taken ad referendum, and under the consideration of the several branches of the sovereignty. They mention only a negociation with France; knowing very well that this would necessarily draw on the other. So that things seem at present in a good train; but a long time will necessarily be taken up, according to the constitution and in the present disposition of this country, before any thing can be done to effect.I have the honor to be, &c.President of Congress.Amsterdam, May 25, 1781, wrote to Dr. Franklin: “I have the honor to advise you, that I have this day drawn four setts of bills of exchange, of two in each sett, for ten thousand livres tournois each, payable to the order of Capt. Joyner, Commodore Gillon not being yet arrived; and this sum being represented to me by Maj.
Jackson, to be absolutely necessary for the present use of the ship. I applied to the House of Fizeau & Grand to negotiate this business, but they declined it on account of the long term of six months, for payment.”Amsterdam, May 26, 1781, wrote to Messieurs Fizeau, Grand & Co: “I have the honor of your letter of the 17th inst. inclosing the sixty-six bills of exchange accepted by me, amounting to Bf. 109780, which you have paid and for which you have debited the account of the U. States of America.I yesterday received your other favor of the 25th inst. inclosing seventeen bills of exchange, accepted by me amounting to Bf. 16220, which you have paid for the U. States of America, and charged to their account. You request my approbation of these payments,
and it is justly due to you. You request also my  approbation of your negotiation of my draughts on Dr. Franklin. I take it for granted gentlemen, that this deserves to be approved; but, at present, it seems to me, that this is a matter which belongs to his excellency Dr. Franklin to judge of, and to him I submit it. If, however, it is necessary for me to examine that matter, I will do it; but at present I am but a tyro in the negotiation of bills of exchange. I am much obliged to you for your kind inquiries after my health which is much better.Amsterdam, May 25, 1781, wrote to cCongress.:“The following conversation concerning recaptures from the English, is, it is hoped, the first step, towards more intimate connections, between this republic on one side, and France and the U. S. of America, on the other.The Lords the States General, having judged that it would be of reciprocal utility to establish between France and the United Provinces of the Low Countries, uniform principles, with relation to captures and recaptures, which their respective subjects might make upon those of Great Britain, their common enemy, they have proposed to the Most Christian King to agree with them, on a regulation concerning this matter. His Most Christian Majesty animated with the same views, and desiring to consolidate
 more and more, the good correspondence which subsists between him and the United Provinces, has well received the overture of the Lords the States General—In consequence his said Most Christian Majesty and the said Lords the States General have given their full powers; to wit: His Most Christian Majesty to the Sieur Gravier Comte De Vergennes &c his Counsellor State of the Sword, his Counsellor in all his Counsels, Commander of his Orders, Minister and Secretary of State, and of his Commands and Finances; and the Lords the States General to the Sieur Lestevenon De Berkenrode, their Ambassador to the Most Christian King, who, after having duly communicated their respective powers have agreed on the following Articles:Art. I.—The vessels of one of the two nations, French and Dutch, retaken by the privateers of the other, shall be restored to the first owner, if they have not been in the power of the enemy during the space of twenty-four hours, at the charge of the said owner to pay one third of the value of the vessel recaptured, as well as of her cargo, cannon and apparel, which shall be estimated by agreement between the parties interested, and if they cannot agree among themselves, they shall apply to the officers of the admiralty of the place, where the recaptor shall have conducted the vessel retaken.Art. 2.—If the vessel retaken hath been in the power of the enemy more than twenty-four hours, it shall belong entirely to the recaptor.Art. 3.—In case a vessel shall have been retaken by a vessel of war belonging to the most christian king, or to the United Provinces, it shall be restored to the first proprietor, paying the thirtieth part of the value of the vessel, cargo, cannon and apparel, if it has been retaken in twenty-four hours, and the tenth, if it has been taken after the twenty-four hours; which sums shall be distributed as a gratification to the crews of the vessels recaptors. The estimation of the thirtieth and tenth before mentioned shall be regulated conformably to the tenor of the article first of the present convention.Art. 4.—The vessels of war and privateers of the one and the other of the two nations shall be admitted reciprocally, both in Europe and in the other parts of the world, in the respective ports with their prizes, which may be there unloaded and sold, according to the formalities used in the State where the prize shall have been conducted; provided nevertheless that the lawfulness of
the prizes made by the French vessels shall be decided conformably to the laws and regulations established in France concerning this matter; in the same manner as that of prizes made by Dutch vessels shall be judged according to laws and regulations established in the United Provinces.Art. 5.—Moreover, it shall be free to His Most Christian Majesty, as well as to the Lords the States General, to make such regulations as they should judge good, relative to the conduct, which their vessels and privateers, respectively shall hold in regard to the vessels which they shall have taken and carried into one of the ports of the two dominions.In faith of which, we, the aforesaid Plenipotentiaries of his Most Christian Majesty, and of the Lords the States General, in virtue of our powers respectively have signed these presents and have hereto affixed the seals of our arms.Done at Versailles the first of the month of May, 1781.Signed,(L. S.) Gravier De Vergennes,(L. S.) Lestevrnon Van Berkenrode.AMSTERDAM, May 26, 1781—wrote to Mr. Dumas: “I am honoured with your’s of the 23d, and perceive by it, that the error I mentioned was not of the press, but of the copy.I am very much obliged to Mr. Van Berckel for the proposition, which I have since read with vast pleasure in the French translation. It breathes the true Batavian spirit, and must have great effect. I think it was right not to mention America, whatever the venerable magistrates might think upon that subject.You mention that you have waited five years, the accomplishment of the promises of Congress, in consideration of your services. I am wholly unacquainted with any promise that congress ever made you, and therefore can make no answer to this part of your letter.You say farther, that I know that the congress had destined you, the secretaryship of this legation, under Mr. Lawrence, with five hundred pounds sterling of appointment. In this you are certainly mistaken; I never knew nor heard of this. Mr. Searle once mentioned to me, that Mr. Lovell had in a letter to you said something about 500 pounds sterling a year, but nothing that I heard about the secretaryship. Since the receipt of your letter, I have enquired of Mr. Searle, and am informed by him, that the congress appointed no secretary of legation under Mr. Lawrence: that they voted him five hundred pounds a year for the maintenance of a clerk or private secretary, and accordingly he brought one over with him, (Major Young:) but that congress afterwards altered this, and reduced the allowance for a clerk to £ 350.You say, that I promised you last winter at Amsterdam, that if I should receive a commission for this republic like that of Mr. Laurens, I would do with respect to you, what Mr. Laurens would have done.I told you that in my opinion it was not probable that congress would send me a commission for this republic; that congress would undoubtedly send a Minister here, now a war was broke out, but it was most likely it would be to some other gentleman. It was however possible, they might send one to me; and in such a case, I should cheerfully do for you, as far as any thing should be left to my discretion, whatever Mr. Laurens would have done.You add, that I told you at the Hague, that if it were not for want of finances I would give you the appointments which were destined you. I told you, that if there were any monies here, at my discretion to spend for the public, I would pay you myself, instead of leaving you, as I was obliged to do, to receive of Dr. Franklin. The sum was to be, whatever I could discover to be the intention of Congress; and until then, the sum which Dr. Franklin has allowed you until the farther orders of Congress. But I have not, to this hour, any such money.You speak of my grand credit with the Congress, as being sufficient to procure “a justification of the measure” you propose. But, sir, I assure you I have no credit with Congress, to boast of. If I ever enjoyed a share in the confidence of my countrymen, this was acquired by a most scrupulous attention and obedience to their principles, views and orders; and the moment I should depart from this line of conduct, and presume to make arrangements and establishments, without their orders, I should lose all: much greater services, sacrifices and hazards than mine, would not be a fund of merit sufficient to redeem me.I have also received your letter of the 24th, and thank you for the translation of the proposition of Amsterdam. In this letter you repeat the idea, that the secretaryship of this legation was intended for you. This idea, is entirely new to me; and it appears to be so far from well founded, that Congress are getting out of the practice of such appointments. They have left Mr. Franklin’s legation without such a secretary; and they have taken from me, the secretary of my legation for making peace, (Mr.Dana;) and as Mr. Searle informs me, they never had it in contemplation to appoint a secretary of legation here. I have received no notice or instruction or any such appointment; nor any intimation what are the designs of Congress towards you. There is no allowance made to me, but what was given me as minister for peace: and there is no provision made for me, for any secretary public or private; not even for a clerk, and I maintain my own private secretary, as I ever have done at my own expence.Upon the whole, it is absolutely out of my power, to do any thing whatsoever with respect to you, until I have the orders of Congress.I have received a letter from Mr. Lovell, in which he has inclosed a list of letters received in Congress, and among others, one from you, dated October 4th, received January 24th, against which Mr. Lovell has marked “concordia.” In the letter to me, Mr. Lovell says, “you make no remarks upon Mr. Dumas’s concordia.” These hints may contain something to your purpose, but I do not understand them. I have the honor to be with much esteem and respect.
				
					John Adams.
				
				
			